

117 HR 4228 IH: Tribal Border Crossing Parity Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4228IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Kilmer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act with respect to members of a federally recognized Indian Tribe in the United States or Canada.1.Short titleThis Act may be cited as the Tribal Border Crossing Parity Act.2.Members of a federally recognized Indian Tribe in the United States or CanadaSection 289 of the Immigration and Nationality Act (8 U.S.C. 1359) is amended—(1)by inserting or the United States after born in Canada; and(2)by striking who possess at least 50 per centum of blood of the American Indian race. and inserting who are members, or are eligible to be members, of a federally recognized Indian Tribe in the United States or Canada..